Exhibit 10.1

 

First Supplement to Note Purchase Agreement

This First Supplement is entered into as of April 16, 2015 (this “First
Supplement”) between Donaldson Company, Inc., a Delaware corporation (the
“Company”), and the Purchasers listed in the attached Schedule A (the
“Purchasers”).

 

Recitals

A.        The Company has entered into a Note Purchase Agreement dated as of
March 27, 2014 with the purchasers listed in Schedule A thereto (as amended by
that First Amendment to the Note Purchase Agreement dated as of March 9, 2015
and as heretofore amended and supplemented, the “Note Purchase Agreement”); and

B.        The Company desires to issue and sell, and the Purchasers desire to
purchase, three additional series of Notes (as defined in the Note Purchase
Agreement) pursuant to the Note Purchase Agreement and in accordance with the
terms set forth below;

Now, Therefore, the Company and the Purchasers agree as follows:

1.        Authorization of the New Notes. The Company has authorized the issue
and sale of (a) $25,000,000 aggregate principal amount of Notes to be designated
as its 2.93% Senior Notes, Series 2015-A, due April 16, 2025 (the “Series 2015-A
Notes,” such term to include any such Notes issued in substitution therefor
pursuant to Section 13 of the Note Purchase Agreement) and (b) $125,000,000
aggregate principal amount of Notes to be designated as its 3.18% Senior Notes,
Series 2015-B, due June 17, 2030 (the “Series 2015-B Notes,” such term to
include any such Notes issued in substitution therefor pursuant to Section 13 of
the Note Purchase Agreement; together with the Series 2015-A Notes, the
“Notes”). The Notes shall be substantially in the forms set out in Exhibit 1(a)
and Exhibit 1(b), respectively, with such changes therefrom, if any, as may be
approved by you and the Company.

2.        Sale and Purchase of the Notes. Subject to the terms and conditions of
this First Supplement and the Note Purchase Agreement, the Company will issue
and sell to each of the Purchasers, and the Purchasers will purchase from the
Company, at the related Closing provided for in Section 3, Series 2015-A Notes
and/or Series 2015-B Notes in the principal amount specified opposite their
respective names in Schedule A at the purchase price of 100% of the principal
amount thereof. The obligations of the Purchasers hereunder are several and not
joint obligations and no Purchaser shall have any liability to any Person for
the performance or non-performance by any other Purchaser hereunder.

3.        Closing. The sale and purchase of the (a) Series 2015-A Notes to be
purchased by the Purchasers shall occur at a closing (the “First Closing”) on
April 16, 2015 or on such other Business Day thereafter on or prior to April 20,
2015 as may be agreed upon by the Company and the Purchasers of the Series
2015-A Notes and (b) Series 2015-B Notes to be purchased by the Purchasers shall
occur at a closing (the

 

 

“Second Closing”) on June 25, 2015 or on such other Business Day thereafter on
or prior to June 29, 2015 as may be agreed upon by the Company and the
Purchasers of the Series 2015-B Notes at the offices of Chapman and Cutler LLP,
111 West Monroe Street, Chicago, Illinois 60603 at 9:00 a.m., Chicago time. The
First Closing and Second Closing are each referred to herein as a “Closing” and
collectively, as the “Closings”. At each Closing, the Company will deliver to
each Purchaser the Notes to be purchased by it in the form of a single Note (or
such greater number of Series 2015-A Notes or Series 2015-B Notes in
denominations of at least $500,000 as such Purchaser may request) dated the date
of such Closing and registered in its name (or in the name of its nominee),
against delivery by such Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
1-502-5005-4130 at U.S. Bank, SWIFT Code: USBKUS44IMT, ABA Routing Number:
091000022 to the Account Name of Donaldson Company, Inc. If at a Closing, the
Company shall fail to tender such Notes to a Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 of the Note Purchase
Agreement, as modified or expanded by Section 4 hereof, shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights it may have by reason of such failure or such
nonfulfillment.

4.        Conditions to Closing. Each Purchaser’s obligation to purchase and pay
for the Notes to be sold to it at each Closing is subject to the fulfillment to
its satisfaction, prior to or at the Closing, of the conditions set forth in
Section 4 of the Note Purchase Agreement, as hereafter modified.

5.        Representations and Warranties of the Company. The Company represents
and warrants to the Purchasers that each of the representations and warranties
contained in Section 5 of the Note Purchase Agreement is true and correct as of
the date of each Closing (i) except that all references to “Purchaser” and “you”
therein shall be deemed to refer to the Purchasers hereunder, all references to
“this Agreement” shall be deemed to refer to the Note Purchase Agreement as
supplemented by this First Supplement, all references to “Notes” therein shall
be deemed to include the Series  2015-A Notes and the Series 2015-B Notes, and
(ii) except for changes to such representations and warranties or the Schedules
referred to therein, which changes are set forth in the attached Schedule 5.

6.        Representations of the Purchasers. Each Purchaser confirms to the
Company that the representations set forth in Section 6 of the Note Purchase
Agreement are true and correct as to such Purchaser.

7.        (a)       Mandatory Prepayment of the Series 2015-A Notes. The
Series 2015-A Notes are not subject to mandatory prepayment by the Company.

 

2

 

(b)        Optional Prepayments. The Series 2015-A Notes are subject to
prepayment at the option of the Company in the manner and with the effect set
forth in Section 8.2 of the Note Purchase Agreement.

(c)        Allocation of Partial Prepayments. In the case of each partial
prepayment of the Series 2015-A Notes pursuant to the provisions of Section 8.2
of the Note Agreement, the principal amount of the Series 2015-A Notes to be
prepaid shall be allocated in the manner and with the effect set forth in
Section 8.3 of the Note Purchase Agreement.

(d)        Make-Whole Amount for Series 2015-A Notes. The term “Make-Whole
Amount” means with respect to any Series 2015-A Note an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Series 2015-A Note, minus the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings with respect to the Called Principal
of such Series 2015-A Note:

“Called Principal” means, the principal of any Series 2015-A Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any
Series 2015-A Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Note is payable) equal
to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

 

3

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

8.        (a)       Mandatory Prepayment of the Series 2015-B Notes. The
Series 2015-B Notes are not subject to mandatory prepayment by the Company.

(b)         Optional Prepayments. The Series 2015-B Notes are subject to
prepayment at the option of the Company in the manner and with the effect set
forth in Section 8.2 of the Note Purchase Agreement.

(c)        Allocation of Partial Prepayments. In the case of each partial
prepayment of the Series 2015-B Notes pursuant to the provisions of Section 8.2
of the

 

4

 

Note Agreement, the principal amount of the Series 2015-B Notes to be prepaid
shall be allocated in the manner and with the effect set forth in Section 8.3 of
the Note Purchase Agreement.

(d)         Make-Whole Amount for Series 2015-B Notes. The term “Make-Whole
Amount” means with respect to any Series 2015-B Note an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Series 2015-B Note, minus the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings with respect to the Called Principal
of such Series 2015-B Note:

“Called Principal” means, the principal of any Series 2015-B Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any
Series 2015-B Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Note is payable) equal
to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement

 

5

 

Date with respect to such Called Principal, in Federal Reserve Statistical
Release H.15 (or any comparable successor publication) for the U.S. Treasury
constant maturity having a term equal to the Remaining Average Life of such
Called Principal as of such Settlement Date. If there is no such U.S. Treasury
constant maturity having a term equal to such Remaining Average Life, such
implied yield to maturity will be determined by interpolating linearly between
(1) the U.S. Treasury constant maturity so reported with the term closest to and
greater than such Remaining Average Life and (2) the U.S. Treasury constant
maturity so reported with the term closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

9.        Applicability of Note Purchase Agreement. Except as otherwise
expressly provided herein (and expressly permitted by the Note Purchase
Agreement), all of the provisions of the Note Purchase Agreement are
incorporated by reference herein and shall apply to the Series 2015-A Notes and
Series 2015-B Notes as if expressly set forth in this First Supplement.

 

6

 

In Witness Whereof, the Company and the Purchasers have caused this First
Supplement to be executed and delivered as of the date set forth above.

 

  Donaldson Company, Inc.                         By: /s/ James F. Shaw    
Name:   James F. Shaw     Title:   Vice President and Chief Financial Officer  

 

 

 

 

 

 

 

 

 

 

7

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

  The Northwestern Mutual Life Insurance Company             By: Northwestern
Mutual Investment Management Company, LLC, its investment adviser              
      By /s/ Timothy S. Collins       Name: Timothy S. Collins      
Title:   Managing Director                     The Northwestern Mutual Life
Insurance Company for its Group Annuity Separate Account             By /s/
Timothy S. Collins       Name: Timothy S. Collins       Title:   Authorized
Representative  

 

 

 

 

 

 

8

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

Voya Retirement Insurance and Annuity Company

Voya Insurance and Annuity Company

Reliastar Life Insurance Company

            By: Voya Investment Management LLC, as Agent                     By
/s/ Christopher P. Lyons       Name: Christopher P. Lyons      
Title:   Managing Director          

 

 

 

 

 

 

 

 

9

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

 

Metropolitan Life Insurance Company

 

First MetLife Investors Insurance Company

By Metropolitan Life Insurance Company, its Investment Manager

 

General American Life Insurance Company

By Metropolitan Life Insurance Company, its Investment Manager

 

MetLife Insurance Company USA

By Metropolitan Life Insurance Company, its Investment Manager

            By /s/ Frank Monfalcone       Name: Frank Monfalcone      
Title:   Director                    

Erie Family Life Insurance Company

By MetLife Investment Management, LLC, its Investment Manager

            By /s/ Frank Monfalcone       Name: Frank Monfalcone      
Title:   Director                    

Union Fidelity Life Insurance Company

By MetLife Investment Management, LLC, its Investment Adviser

            By /s/ Frank Monfalcone       Name: Frank Monfalcone      
Title:   Director  

 

 

 

10

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

  Mutual of Omaha Insurance Company             By /s/ Justin P. Kavan      
Name: Justin P. Kavan       Title:   Vice President                     United
of Omaha Life Insurance Company             By /s/ Justin P. Kavan      
Name: Justin P. Kavan       Title:   Vice President                    
Companion Life Insurance Company             By /s/ Justin P. Kavan      
Name: Justin P. Kavan       Title:   Vice President                     United
World Life Insurance Company             By /s/ Justin P. Kavan      
Name: Justin P. Kavan       Title:   Vice President  

 

 

 

11

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

  Jackson National Life Insurance Company             By: PPM America, Inc., as
attorney in fact, on behalf of Jackson National Life Insurance Company          
  By /s/ Luke S. Stifflear       Name: Luke S. Stifflear       Title:   Sr.
Managing Director                     Jackson National Life Insurance Company of
New York             By: PPM America, Inc., as attorney in fact, on behalf of
Jackson National Life Insurance Company of New York             By /s/ Luke S.
Stifflear       Name: Luke S. Stifflear       Title:   Sr. Managing Director    
             

 

 

 

12

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

  Modern Woodmen of America                     By /s/ Brett M. Van      
Name: Brett M. Van       Title:   Treasurer & Investment Manager  

 

 

 

 

 

 

 

 

 

 

13

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

  The State Life Insurance Company             By: American United Life
Insurance Company     Its: Agent                     By /s/ David M.
Weisenburger       Name: David M. Weisenburger       Title:   VP, Fixed Income
Securities  

 

 

 

 

 

 

 

14

 

Schedule 5

to First Supplement

Exceptions to representations
and warranties

Subsidiaries and Ownership
of Subsidiary Stock

 

(i) Company Subsidiaries

 

* Unless otherwise note, all listed subsidiaries are owned 100% by Donaldson
Company Inc., or a Subsidiary of Donaldson Company Inc. Indentations indicate
level of ownership.

 

Donaldson Capital, Inc. (U.S.A.)

ASHC, Inc. (U.S.A.)

Prestadora de Servicios Aguascalientes, S. de R.L. de C.V. (Mexico)

Aerospace Filtration Systems, Inc. (U.S.A.)

Donaldson do Brasil Equipamentos Industriais Ltda (Brazil)

Donaldson, S.A. de C.V. (Mexico)

Donaldson Colombia S.A.S (Colombia)

Donaldson Chile, Ltd. (Chile)

Donaldson Peru SAC (Peru)

Donaldson Canada, Inc. (Canada)

Donaldson Filtration (Thailand) Ltd. (Thailand)

Donaldson Filtration (Philippines) Inc. (Philippines)

Donaldson India Filter Systems Pvt. Ltd. (India)

DLX Capital S.a.r.l. (Luxembourg)

DLX USD FIN Co S.a.r.l. (Luxembourg)

Donaldson Overseas Holding S.a.r.l. (Luxembourg)

Nippon Donaldson Ltd. (Japan)

Donaldson Filtration (Malaysia) Sdn. Bhd. (Malaysia)

Donaldson Korea Co., Ltd. (South Korea)

Donaldson Australasia Pty. Ltd. (Australia)

Donaldson Filtration (Asia Pacific) Pte. Ltd. (Singapore)

P.T. Donaldson Filtration Indonesia (Indonesia)

Donaldson Luxembourg S.a.r.l (Luxembourg)

Donaldson Ibèrica Soluciones en Filtración, S.L. (Spain)

Donaldson Schweiz GmbH (Switzerland)

Donaldson Polska Sp. z.o.o. (Poland)

Donaldson Filtre Sistemleri Ticaret Limited Sirketi (Turkey)

Donaldson Filtration Österreich, GmbH (Austria)

Donaldson Europe, b.v.b.a. (Belgium)

Donaldson Belgie, b.v.b.a. (Belgium)

Northern Technical L.L.C. (United Arab Emirates)

Donaldson Filtration Systems (Pty) Ltd. (South Africa)

 

Schedule 5

 

15

 

 

Donaldson Filtration Deutschland GmbH (Germany)

Donaldson Filtration Magyarorszag Kft. (Hungary)

Donaldson Filtration Slovensko s.r.o. (Slovakia)

Donaldson Filtration Norway a.s. (Norway)

Donaldson Italia s.r.l. (Italy)

Donaldson Nederland B.V. (Netherlands)

Donaldson Scandinavia a.p.s. (Denmark)

Donaldson Filtration CR - Konzern s.r.o. (Czech Republic)

Donaldson Industrial CR - Konzern s.r.o. (Czech Republic)

Donaldson Czech Republic s.r.o. (Czech Republic)

Donaldson France, s.a.s. (France)

Ultrafilter s.a.s. (France)

Donaldson, s.a.s. (France)

Le Bozec Filtration et Systèmes, s.a.s. (France)

Donaldson UK Holding Ltd. (United Kingdom)

Donaldson Filtration (GB) Ltd. (United Kingdom)

Donaldson Filter Components Ltd. (United Kingdom)

Donaldson Taiwan Ltd. (Taiwan)

Donaldson Far East Ltd. (China)

Donaldson (China) Holding Co., Ltd. (China)

Donaldson (China) Trading Co., Ltd. (China)

Donaldson (Wuxi) Filters Co., Ltd. (China)

Donaldson (Xuzhou) Filters Co. Ltd. (China)

Donaldson (Thailand) Ltd. (Thailand)

 

(ii) Company Affiliates

 

Advanced Filtration Systems Inc. (U.S.A.) – 50%

P.T. Panata Jaya Mandiri (Indonesia) – 30%

Rashed Al-Rashed & Sons - Donaldson Company Ltd. (Saudi Arabia) – 49%

 

(iii) Company Directors and Senior Officers

 

Directors:

William M. Cook, Chairman, Donaldson Company, Inc.

Tod E. Carpenter, President and CEO, Donaldson Company, Inc.

Andrew J. Cecere, Vice Chairman and COO, U.S. Bancorp

Michael J. Hoffman, Chairman, President and CEO, The Toro Company

Paul David Miller, Retired Chairman and CEO, Alliant Techsystems, Inc.

Jeffrey Noddle, Retired Executive Chairman, SuperValu Inc.

Willard D. Oberton, Chairman, Fastenal Company

James J. Owens, President and CEO, H.B. Fuller Company

Ajita G. Rajendra, President and CEO, A.O. Smith Corporation

Trudy Rautio, President and Chief Executive Officer, Carlson

John P. Wiehoff, Chairman and CEO, C.H. Robinson Worldwide, Inc.

 

 

16

 

Officers:

William M. Cook, Chairman

Tod E. Carpenter, President and Chief Executive Officer

Thomas R. Scalf, Senior Vice President, Engine Products

Jay L. Ward, Senior Vice President, Industrial Products

Amy C. Becker, Vice President, General Counsel and Secretary

Guillermo Briseño, Vice President, Latin America

Franklin G. Cardenas, Vice President, Global Engine Aftermarket

Timothy H. Grafe, Vice President, New Business Development

Dennis D. Jandik, Vice President, Asia Pacific Operations

Joseph E. Lehman, Vice President, Global Operations

Roger J. Miller, Vice President, Global Engine OEM Sales

Mary Lynne Perushek, Vice President and Chief Information Officer

Sheila C. Peyraud, Vice President and Chief Technology Officer

James F. Shaw, Vice President and Chief Financial Officer

Jeffrey E. Spethmann, Vice President, Global Industrial Air Filtration

Wim J. V. Vermeersch, Vice President, Europe and Middle East

Eugene X. Wu, Vice President, Asia Pacific

 

 

 

 

 

 

 

 

 

17

 

Financial Statements

The following financial statements have been provided:

 

Form 10-K (Fiscal 2014)

Form 10-Q (Fiscal 2015 Q1 and Q2)

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Litigation

The Company records provisions with respect to identified claims or lawsuits
when it is probable that a liability has been incurred and the amount of the
loss can be reasonably estimated. Claims and lawsuits are reviewed quarterly and
provisions are taken or adjusted to reflect the status of a particular matter.
The Company believes the recorded reserves in its condensed consolidated
financial statements are adequate in light of the probable and estimable
outcomes. The recorded liabilities were not material to the Company’s financial
position, results of operations, or liquidity, and the Company does not believe
that any of the currently identified claims or litigation will materially affect
its financial position, results of operations, or liquidity.

 

 

 

 

 

 

 

19

 

Licenses, Permits, Etc.

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

Existing Indebtedness

 

As of January 31, 2015

Amounts in $ Millions:

 

Short-term debt:     Multi-currency revolving facility $ 295.0   Uncommitted
credit facilities $   27.2 $ 322.2       Current maturities of long-term debt:  
  Aggregated current capital leases and other $     1.4   Terminated interest
rate swap contracts $     0.4 $ 1.8       Long-term debt:     5.48% Unsecured
senior notes due June 1, 2017 $   50.0   5.48% Unsecured senior notes due
September 28, 2017 $   25.0   5.48% Unsecured senior notes due November 30, 2017
$   25.0   3.72% Unsecured senior notes due March 27, 2024 $ 125.0   Variable
rate guaranteed senior note due May 19, 2019 $   14.0   Aggregated long-term
capital leases and other $     1.3   Terminated interest rate swap contracts
$     0.6 $ 240.9           $ 564.9

 

 

 

 

 

 

21

 

Existing Liens

 

Various capitalized leases in the U.S. $   2,647,535

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

Existing Investments

 

Investment in Advanced Filtration Systems Inc. $ 11,241,000 Investment in PT
Panata Jaya Mandiri $   5,389,321 Investment in Rashed al-Rashed &
Sons-Donaldson Ltd. $   3,468,088 Investment in Applied Membrane Technology Inc.
$      225,094

 

 

 

 

 

 

 

 

 

23

 

[Form of Series 2015-A Senior Note]

 

 

Donaldson Company, Inc.

 

2.93% Senior Note, Series 2015-A

Due April 16, 2025

 

No. [_____] April 16, 2015 $[_______] PPN 25763# AF7

For Value Received, the undersigned, Donaldson Company, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, promises to pay to [ ], or registered assigns, the principal sum of
$[           ] on April 16, 2025 (the “Maturity Date”), with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance hereof at the rate of 2.93% per annum (subject to increase pursuant to
Section 1.2(b) of the below defined Note Purchase Agreement) from the date
hereof, payable semiannually, on April 16 and October 16 in each year,
commencing with the April or October next succeeding the date hereof and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 4.93% or (ii) 2% over the rate of
interest publicly announced by Wells Fargo Bank, N.A. from time to time in New
York, New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Wells Fargo Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of March 27, 2014, as
supplemented pursuant to that certain First Supplement to the Note Purchase
Agreement dated as of April 16, 2015, and as from time to time further amended
and supplemented, (the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein, and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representations set forth in
Sections 6.1(to the extent such representation is required for such transfer)
and 6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note



Exhibit 1(a) to

First Supplement

 

 

Purchase Agreement. The Notes have not been registered under the Securities Act
of 1933, as amended.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

  Donaldson Company, Inc.                         By:           Title:    

 

 

 

 

 



Exhibit 1(a) to

First Supplement

 

 

 

[Form of Series 2015-B Senior Note]

 

 

Donaldson Company, Inc.

 

3.18% Senior Note, Series 2015-B

Due June 17, 2030

 

 

No. [_____] June 25, 2015 $[_______] PPN 25763# AG5

For Value Received, the undersigned, Donaldson Company, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, promises to pay to [ ], or registered assigns, the principal sum of
$[           ] on June 17, 2030 (the “Maturity Date”), with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance hereof at the rate of 3.18% per annum (subject to increase pursuant to
Section 1.2(b) of the below defined Note Purchase Agreement) from the date
hereof, payable semiannually, on June 15 and December 15 in each year,
commencing with the June or December next succeeding the date hereof and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 5.18% or (ii) 2% over the rate of
interest publicly announced by Wells Fargo Bank, N.A. from time to time in New
York, New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Wells Fargo Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of March 27, 2014, as
supplemented pursuant to that certain First Supplement to the Note Purchase
Agreement dated as of April 16, 2015, and as from time to time further amended
and supplemented, (the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein, and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representations set forth in
Sections 6.1(to the extent such representation is required for such transfer)
and 6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note

 

 

 

Purchase Agreement. The Notes have not been registered under the Securities Act
of 1933, as amended.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

  Donaldson Company, Inc.                         By:           Title:    

 

 

 

 

 



Exhibit 1(a) to

First Supplement



 